                                              Case 3:18-cv-07580-JSC Document 5 Filed 01/04/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9       BRIAN HOFER,                                       Case No.18-cv-07580-JSC
                                                        Plaintiff,
                                  10
                                                                                              ORDER GRANTING EX PARTE
                                                  v.                                          APPLICATION TO ISSUE SUBPOENA
                                  11

                                  12       K EMLEY, et al.,                                   Re: Dkt. No. 4
Northern District of California
 United States District Court




                                                        Defendants.
                                  13

                                  14

                                  15            Plaintiff Brian Hofer filed this civil rights action alleging violation of his Fourth

                                  16   Amendment rights in connection with a traffic stop performed by Contra Costa County Deputy

                                  17   Sheriffs on November 25, 2018. Now pending before the Court is Plaintiff’s ex parte

                                  18   administrative motion to for early discovery. (Dkt. No. 5. 1) Specifically, Plaintiff seeks

                                  19   permission to issue a subpoena to third-party Ross Dress for Less to obtain surveillance footage of

                                  20   the store parking lot at or near where the traffic stop took place. Having considered Plaintiff’s

                                  21   arguments and the relevant authority, the Court GRANTS the motion.

                                  22                                              BACKGROUND

                                  23            Plaintiff alleges that he was subject to an unlawful stop, detention, search, and use of force

                                  24   on November 25, 2018 during a traffic stop by Contra Costa County Deputy Sheriffs. (Dkt. No.1

                                  25   at ¶ 1.) The incident occurred in a parking lot of a strip mall near the Ross Dress for Less Store at

                                  26   2455 San Pablo Dam Road, San Pablo, CA 94806. (Dkt. No. 4-1 at ¶ 3.) The Ross Store “had a

                                  27
                                       1
                                  28    Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                            Case 3:18-cv-07580-JSC Document 5 Filed 01/04/19 Page 2 of 3




                                   1   surveillance camera facing where the Incident took place.” (Id. at ¶ 4.) Plaintiff asked the Ross

                                   2   Store about obtaining the surveillance video and was advised that the it would not turn it over

                                   3   without a subpoena. (Id. at ¶ 5.) Plaintiff was also advised that the Ross Store only retains

                                   4   surveillance video for 90 days. (Id. at ¶ 6.)

                                   5                                              DISCUSSION

                                   6          Federal Rule of Civil Procedure 26(d)(1) requires a court order for discovery if it is

                                   7   requested prior to a Rule 26(f) conference between the parties. See Fed. R. Civ. P. 26(d)(1) (“A

                                   8   party may not seek discovery from any source before the parties have conferred as required by

                                   9   Rule 26(f), except . . . by court order.”). In fashioning Rule 26(d) discovery orders, the district

                                  10   court wields broad discretion. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093 (9th Cir.

                                  11   2003). Courts within the Ninth Circuit apply a “good cause” standard to determine whether to

                                  12   permit such early discovery. See Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276
Northern District of California
 United States District Court




                                  13   (N.D. Cal. 2002); see also G.N. Iheaku & Co. v. Does 1-3, No. C-14-02069 LB, 2014 WL

                                  14   2759075, at *2 (N.D. Cal. June 17, 2014) (collecting cases). “Good cause may be found where the

                                  15   need for expedited discovery, in consideration of the administration of justice, outweighs the

                                  16   prejudice of the responding party.” Id.

                                  17          Here, Plaintiff seeks the discovery to preserve evidence from a non-party of the incident

                                  18   underlying his claims. Plaintiff contends that given that the Ross Store only retains surveillance

                                  19   video for 90 days, he cannot wait until after the defendants appear and the parties have their Rule

                                  20   26(f) conference to seek this discovery. Under these circumstances, Plaintiff has established good

                                  21   cause to issue a subpoena to the Ross Store to obtain a copy of the surveillance video from

                                  22   November 25, 2018.

                                  23                                             CONCLUSION

                                  24          For the reasons stated above, the Court GRANTS Plaintiff’s motion for early discovery.

                                  25   (Dkt. No. 5.) Plaintiff may serve a subpoena on the Ross Dress for Less Store at 2455 San Pablo

                                  26   Dam Road, San Pablo, CA 94806 seeking the parking lot surveillance video for the evening of

                                  27   November 25, 2018.

                                  28   //
                                                                                          2
                                           Case 3:18-cv-07580-JSC Document 5 Filed 01/04/19 Page 3 of 3




                                   1         This Order disposes of Docket No. 4.

                                   2         IT IS SO ORDERED.

                                   3   Dated: January 4, 2019

                                   4

                                   5
                                                                                        JACQUELINE SCOTT CORLEY
                                   6                                                    United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    3
